PER CURIAM:
This appeal is from an order requiring the Prothonotary to satisfy of record nine judgments which were entered by confession in favor of Franklin Decorators, Inc., appellant, against Donna Kalson, appellee. The order was based on a petition filed by the defendant-appellee alleging that the claims on which the judgments were entered had been the subject of another law suit, brought by appellant against the appellee and her husband. That law suit purportedly resulted in a judgment in plaintiff’s favor that was satisfied. There is no record in this case, however, to establish that *198allegation, nor was the appellant-plaintiff afforded an opportunity to answer the petition.
Pa.R.C.P., Rule 2959 provides the procedural approach for attacking judgments entered by confession. If the petition attacking the judgment states a prima facie case, the court is required to issue a rule to show cause after which the plaintiff shall file an answer. Thereafter, the court shall dispose of the matter on petition and answer, and any testimony that may be offered. See Puleo & Sons, Inc. v. Rossi, 234 Pa.Super. 612, 340 A.2d 557 (1975).
The procedure set forth in Rule 2959 was not followed in the instant appeal. We are, therefore, constrained to reverse the order entered by the lower court and remand the case for proceedings consistent with the aforesaid rule.
Order reversed and case remanded for further proceedings consistent with Pa.R.C.P., Rule 2959.
This panel does not retain jurisdiction.